IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT

 COMMONWEALTH OF PENNSYLVANIA                     : Nos. 53 and 54 EM 2021
                                                  :
               v.                                 :
                                                  :
 JOHN LYNCH                                       :
                                                  :
                                                  :
 PETITION OF: D. WESLEY CORNISH,                  :
 ESQUIRE                                          :

                                         ORDER


PER CURIAM

       AND NOW, this 19th day of November, 2021, in consideration of the Motion to

Withdraw, this matter is REMANDED to the Court of Common Pleas of Philadelphia

County for that court to determine whether Attorney D. Wesley Cornish should be granted

leave to withdraw.

       Court-appointed counsel’s duty of representation continues through allocatur

review in this Court. See Pa.R.Crim.P. 122 (instructing that court-appointed counsel’s

representation continues on direct appeal through allocatur review). Additionally, counsel

may not unilaterally refuse to continue representation of his or her client. Rather, counsel

must seek leave from a court to withdraw. See Pa.R.Crim.P. 120(B) (providing that an

attorney may not unilaterally withdraw his or her appearance with respect to a criminal

defendant; rather, a court must determine whether leave to withdraw is warranted). In

the event the Court of Common Pleas of Philadelphia County permits Attorney Cornish

to withdraw, the court shall determine whether to appoint new counsel or to permit John

Lynch to proceed pro se.

       The Court of Common Pleas of Philadelphia County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.